DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On the onset, Applicant is advised that should claims 1-20 be found allowable, either claim set 1-10 or claim set 11-20  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clms 1-20:  these claims are replete with terms which are not clear, concise and exact. There are a large number of terms that lack antecedent basis, claim elements that are set forth multiple times, Examiner recommends that Applicant review the claims for proper antecedent basis of all elements.  
Re Clm 3, 13:  This claim recites “such as” in line 2.  This phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Re Clm 4, 14:  This claim recites “substantially impossible” in line 3.  It is unclear as to what this is requiring.  
Re Clm 6, 16:  This claim recites “two thin rods” in lines 1-2.  The term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2007/0252125).
Re Clm 1 and 11: Thompson discloses a fence opening installation apparatus/system for connecting a pair of spaced fence posts, comprising: a latch member (24’); at least two anchor members (25); at least one base member (15); wherein the latch member is releasably connected together between two spaced sections of a first fence post and a second fence post (see fig 1); wherein the first anchor member is disposed at the end of the first fence and the second anchor member is disposed at the end of a second fence post (bottom ends of the anchors 25 are displaced at the bottom ends of the posts; see fig 1); and wherein the first and second fence post are operatively connected to the corresponding anchor members (at top of anchors 25) to disengage from the base member to raise out the corresponding post lower section of the fence post in conjunction with the user manipulation to create an opening for the user (Examiner notes that the configuration of the elements allow for the anchors to disengage from the base member via hook ends and to raise the posts out of the base member).
Re Clm 2 and 12:  Thompson discloses wherein the latch member is configured as an interlocked handle assembly positioned at the proximal end of the one end post (see fig 1).
Re Clm 3 and 13:  Thompson discloses wherein the interlocked handle assembly comprises of an oppositely placed separable pieces (24a, 24b) such as handles which are capable of linear movement to the end pole (within cavities of handle assembly), and are superimposed on parts of the end pole through interlocking mating mechanisms (see fig 1).
Re Clm 4 and 14:  Thompson discloses wherein the latch member is designed to provide a controlled passage of people, vehicles and animals through the fencing system and is positioned to render it substantially impossible for water, frost, or the like to bridge the space to conduct the charge to the hand of the person grasping the handle assembly (see actuation of the latch member around the posts providing release of the connection of the posts).
Re Clm 7 and 17:  Thompson discloses wherein the proximal ends of the fence end posts are anchored to the ground by the anchor members integrated to the base members (see figs).
Re Clm 8 and 18:  Thompson discloses wherein the distal ends of the fence end posts are configured to receive the latch member (see fig 1).
Re Clm 9 and 19:  Thompson discloses wherein the latch member acts as a connector lock that is removably mounted on one fence end post to create an opening (maintains gap between posts).
Re Clm 10 and 20:  Thompson discloses further during user operation the second anchor member (is capable of) remains in the second base member while the first anchor member is moved between the locked and unlocked positions (via hooks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0252125) in view of Nelson (US 10329793).
Re Clms 5, 6, 15, and 16 (as best understood):  Thompson fails to discloses wherein each anchor member is designed to be embedded at least partially into the ground and into the base member (clms 5 and 15); and wherein each anchor member further comprises of two thin rods of same dimension at the end, and the first thin straight rod is slidably inserted into the base member while the second right angled rod is inserted to the ground (clms 6 and 16).
Nelson teaches the use of fence posts (120) having anchor members (140) that is designed to be embedded at least partially into the ground and into a base member (with two pointed ends); and wherein each anchor member further comprises of two thin rods (two separate ends 130) of same dimension at the end, and the first thin straight rod is capable of being slidably inserted into the base member while the second right angled rod is inserted to the ground.  This is taught for the purpose of providing a wider base for more structural supports of the posts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the posts of Thompson to have anchor members as claimed, as taught by Nelson, for the purpose of a wider base for more structural supports of the posts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678